Citation Nr: 0003787	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a perirectal 
abscess, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to October 6, 
1997, for a 10 percent rating for a perirectal abscess.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1975.  

This matter arises from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

With respect to the issue of entitlement to an effective date 
prior to October 6, 1997, for assignment of a 10 percent 
rating for the veteran's perirectal abscesses, in his 
personal hearing of October 1998 at the RO, the veteran 
appears to have raised an additional issue involving clear 
and unmistakable error in the RO's April 1976 decision to 
assign a zero percent rating for that disability.  This issue 
has not been prepared for appellate review, or has otherwise 
been adjudicated.  Therefore, it is referred back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's service-connected perirectal abscesses are 
manifested by fistula openings from which purulent matter is 
expressed, requiring the wearing of a pad, but symptoms 
consistent with extensive leakage and fairly frequent 
involuntary bowel movements are not shown, nor is there 
scarring that is superficial, poorly nourished, tender and 
painful on objective demonstration, or having repeated 
ulceration demonstrated.  

3.  The veteran was awarded an increased rating, effective 
October 6, 1997, based on a claim for an increased evaluation 
for perirectal abscesses received on that date; increase in 
perirectal abscesses in the year prior thereto is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation of 30 
percent for the veteran's perirectal abscesses have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Codes 7332, 7335, 
7337; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1999).  

2.  The proper effective date for assignment of a 10 percent 
evaluation for the veteran's perirectal abscesses is October 
6, 1997, the date on which the veteran's claim for an 
increased rating was received.  38 U.S.C.A. §§ 5107, 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for his perirectal abscesses is well 
grounded.  An allegation that a service-connected disability 
has increased in severity is sufficient to well-ground a 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  The Board also finds that all relevant 
facts have been properly developed.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and a transcript 
of personal hearing testimony given before a Hearing Officer 
at the RO.  The Board is unaware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for perirectal abscesses was 
granted by an April 1976 rating decision, and a zero percent 
evaluation was assigned, effective from June 28, 1975.  On 
October 6, 1997, the RO received a claim from the veteran for 
an increased rating for his perirectal abscesses, claiming 
that the severity of that disability had increased and 
warranted assignment of a compensable evaluation.  By a 
December 1997 rating decision, a 10 percent evaluation was 
granted for the veteran's perirectal abscesses, effective 
from October 6, 1997.  This decision was based upon medical 
evidence showing that the symptomatology involving the 
veteran's perirectal abscesses was most consistent with 
tender scars susceptible to repeated ulceration.  The veteran 
appealed this decision, contending, in substance, that the 
severity of his perirectal abscesses warranted an assignment 
of an evaluation in excess of 10 percent.  

Contemporaneous clinical treatment records, dating from April 
1992 through September 1998, show that the veteran received 
periodic treatment during this time for his service-connected 
perirectal abscesses.  He was also periodically treated for 
inguinal groin abscesses which were characterized as infected 
and as discharging purulent material.  A treatment note dated 
in November 1997 indicates that the veteran experienced 
"occasional" groin abscesses over the past 20 years, and 
that he had one perianal abscess in 1975, but that he denied 
other anal complaints, and denied any anal pain or discharge.  
Service connection is not in effect for the veteran's 
inguinal groin abscesses.  The treatment records generally 
note the presence of an anal fistula, but the veteran 
primarily received treatment for his nonservice-connected 
scrotal/groin abscesses during this period.  

However, in November 1997, and in January and April 1998, the 
veteran was seen for treatment for his anal fistula.  In 
January 1998, the veteran reported that one of the perirectal 
abscesses had burst, and discharged pus and blood.  His 
treatment primarily consisted of sitz baths and drainage.  
The perirectal abscesses were not noted to affect the 
veteran's bowel movements, but were shown to express purulent 
material.  A barium enema conducted in February 1998 showed 
an essentially normal colon, and did not reveal any evidence 
of barium flowing outside of the lumen, such as the fistula 
tract.  

In October 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had to use pads to alleviate the effects of the discharge 
from his perirectal abscesses.  He testified that he was last 
seen in April 1998 for treatment for his perirectal abscess, 
and that it typically drained, then healed, and would recur 
some two to three months later, requiring additional 
draining, surgery, and additional pads.  In addition, the 
veteran testified that following treatment, he would 
experience infection, and would take penicillin or 
ampicillin.  The veteran indicated that after "surgery" he 
would wear pads for approximately a week to ten days, 
depending on the severity of the drainage.  In addition, the 
veteran testified that he experienced fecal leakage, and that 
he frequently soiled his clothes.  According to the veteran, 
the medication prescribed for his diabetes caused his stools 
to harden, which caused difficulty in passing the stools.  He 
indicated that he had missed work due to his perirectal 
abscesses, and that his treatment was painful.  

In March 1999, the veteran underwent a VA rating examination.  
The veteran reported having undergone treatment for his 
perirectal abscesses in January 1998 consisting of incision 
and drainage of the abscesses.  The examiner also noted 
recurrent problems with nonservice-connected scrotal and 
groin abscesses.  On examination, the veteran was found to 
have two fistula openings in the perirectal area with 
purulent material being expressed therefrom.  Rectal 
examination itself revealed no scar tissue or fibrosis.  The 
prostate was normal, and the hemoccult on the stool was 
negative.  The examiner concluded with his impression of 
perirectal abscesses which had been treated with incision and 
drainage.  

The Board has evaluated the above-discussed evidence, and 
after full consideration, concludes that the currently 
assigned 10 percent evaluation for the veteran's perirectal 
abscesses is appropriate, and that the preponderance of the 
evidence is against assignment of a higher rating under any 
applicable diagnostic code.  The Board observes that under 
the current Rating Schedule, there is no specific provision 
for perirectal abscesses.  In situations in which the 
particular disability at issue is not listed under the Rating 
Schedule, such disability may be rated by analogy to a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (1999); Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

After reviewing the pertinent symptomatology involving the 
veteran's perirectal abscesses, the Board concludes that such 
disability is most consistent with 38 C.F.R. § 4.114 under 
which provisions diseases of the digestive system are 
evaluated, and under 38 C.F.R. § 4.118, under which 
provisions disorders of the skin are evaluated.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7335 (1999), ano fistula 
is to be rated under 38 C.F.R. § 4.118, Diagnostic Code 7332 
(1999), as impairment of sphincter control.  In addition, 
pruritus ani under 38 C.F.R. § 4.114, Diagnostic Code 7337 
(1999) is to be rated for the underlying condition, which 
under 38 C.F.R. § 4.114, would appear to be ano fistula, and 
hence, impaired sphincter control.  Under Diagnostic Code 
7332, a 10 percent rating is contemplated for a constant 
slight, or occasional moderate leakage from the sphincter.  A 
30 percent rating is contemplated for occasional involuntary 
bowel movements, necessitating the wearing of a pad.  
Assignment of a 60 percent evaluation is warranted where 
there is extensive leakage and fairly involuntary bowel 
movements, and a 100 percent evaluation, the highest 
available, is warranted for complete loss of sphincter 
control.  Id.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), 
superficial poorly nourished scars with repeated ulceration 
warrants assignment of a 10 percent evaluation.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), a 10 percent 
evaluation is also contemplated where there are tender and 
painful scars upon objective demonstration.  Ten percent 
evaluations are the only ratings available under Diagnostic 
Codes 7803 and 7804.  

As noted, the evidence submitted by the veteran in support of 
his claim, consisting of contemporaneous VA clinical 
treatment records dating from April 1992 through September 
1998, shows that he was treated for perirectal abscesses 
beginning in November 1997 through April 1998.  He also 
received fairly intensive treatment for scrotal and inguinal 
abscesses.  However, service connection has not been 
established for these disorders, and any treatment or 
impairment incurred as a result of groin, scrotal, or 
inguinal abscesses cannot be used as a basis upon which to 
grant an increased evaluation for perirectal abscesses.  

Symptomatology involving the veteran's perirectal abscesses 
is shown to consist of purulent expressions from anal fistula 
sites.  The veteran testified that his perirectal abscesses 
necessitated his wearing a pad, and caused him to experience 
fecal leakage with soiling of his undergarments.  The medical 
evidence of record reflects that the veteran was treated for 
perirectal abscesses from November 1997 through April 1998, 
and that he had purulent discharge at the time of his March 
1999 examination.  While the testimony indicates that the 
veteran does not have constant drainage, it does indicate 
that pads are a necessity.  With consideration of the above 
analysis the Board concludes that the symptoms related to the 
veteran's service connected perirectal abscesses are greater 
than that contemplated by a 10 percent evaluation under 
Diagnostic Code 7332.  The evidence is in equipoise with 
respect to whether these symptoms more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
7332.  In resolving all doubt in the veteran's behalf the 
higher 30 percent evaluation is warranted.

A separate evaluation for scars under Diagnostic Codes 7803 
and 7804 is not warranted.  There is no competent medical 
evidence indicating that the veteran has residual scars that 
are superficial, poorly nourished, have repeated ulceration, 
or are tender and painful on objective demonstration.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, particularly 
with regard to the veteran's assertions that he has missed 
time from work due to his service-connected perirectal 
abscesses.  However, there has been no showing that the 
disability under consideration, perirectal abscesses, has 
necessitated frequent periods of hospitalization, has caused 
marked interference with employment, or otherwise renders 
impracticable the regular schedular standards.  In this 
respect, there is no objective evidence to show that he is 
incapable of obtaining or retaining gainful employment as a 
result of his perirectal abscesses.  The Board observes that 
the veteran has received treatment for ongoing problems for 
his abscesses in the scrotal/groin area, but also notes that 
these disorders are not service-connected, and cannot be used 
as a basis for establishing inability to obtain or retain 
employment.  Therefore, in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted here.  

II.  Prior Effective Date

The second question presented by this appeal is whether the 
veteran is entitled to an effective date earlier than October 
6, 1997 for the assignment of a 10 percent evaluation for his 
service-connected perirectal abscesses.  As noted, service 
connection was initially granted for a perirectal abscess by 
an April 1976 rating decision, and a zero percent rating was 
assigned, effective from June 28, 1975.  The veteran was 
informed of this decision by a letter dated on April 19, 
1976.  

Following this, no action was taken with respect to the 
veteran's service-connected disability until the veteran 
filed a claim for an increased evaluation which was received 
on October 6, 1997.  By a December 1997 rating decision, the 
veteran was assigned a 10 percent disability evaluation, 
effective from October 6, 1997, the date upon which his claim 
for an increased rating was received.  The veteran contends, 
in substance, that he was previously unaware that service 
connection for perirectal abscesses was in effect prior to 
1997 when he filed his claim for an increased rating.  He has 
maintained, through personal hearing testimony given in 
October 1998, that had he known that service connection was 
in effect for perirectal abscesses, he would have filed a 
claim for an increased rating long before October 1997.  In 
addition, the veteran has asserted that he had undergone 
treatment for his perirectal abscesses since the time of his 
discharge from service until the present time, and while the 
earlier treatment records dating through the 1980s may be 
unavailable, an effective date prior to October 6, 1997, 
should still be granted.  The issue of entitlement to an 
effective date prior to October 6, 1997, has been addressed 
by the RO in his statement of the case of April 1998, and in 
its supplemental statements of the case dated in October 1998 
and May 1999.  

The Board has reviewed the veteran's claim, and has evaluated 
the evidence of record.  Based upon this review, the Board 
concludes that notwithstanding the veteran's assertion that 
before October 1997 he was not aware that service connection 
was in effect for his perirectal abscesses, the Board must 
conclude that October 6, 1997, is the proper effective date 
for a grant of a 10 percent disability rating for his 
perirectal abscesses.  The United States Court of Appeals for 
Veterans Claims (Court) in Harper v. Brown, 10 Vet. App. 125 
(1997), citing 38 U.S.C.A. § 5110(a) (West 1991), noted that 
unless specifically provided for or otherwise, the effective 
date of assignment of benefits based upon a claim for 
compensation shall not be fixed earlier than the date of 
receipt of that claim.  In addition, the Court found that 
under 38 U.S.C.A. § 5110(b)(2) (West 1991), the effective 
date of a compensation award shall be the earliest date that 
such is ascertainable, if the application is received within 
one year of that date.  (Emphasis added).  Further, in 
Harper, the Court observed that under 38 C.F.R. § 3.400(o)(1) 
(1999), that entitlement to compensation shall be the date of 
receipt of the claim, or the date that entitlement arose 
whichever is later, except as provided under (o)(2) of that 
section.  Under 38 C.F.R. § 3.400(o)(2) (1999), the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date of the award of such compensation is the date of receipt 
of the claim.  Id. at 126.  

Further, under 38 C.F.R. § 3.157 (1999), the effective date 
for an award of compensation benefits may be the date on 
which the disability was first noted, as indicated by medical 
treatment records or a report of a VA rating examination.  
However, despite his contentions to the contrary, no medical 
evidence is currently available showing that the veteran's 
service-connected disability was compensably disabling prior 
to October 6, 1997.  

The effective date of the assigned 10 percent disability 
rating for the veteran's perirectal abscesses was the date 
upon which his claim for an increased evaluation was 
received, October 6, 1997.  In support of his claim for an 
increase, he had submitted VA clinical treatment records 
dating from April 1992 through September 1998.  Earlier 
treatment records dating from the time of his discharge from 
service to April 1992 were unavailable.  The available 
records showed that the date of the earliest treatment for 
perirectal abscesses to be in November 1997, and later from 
January through April 1998.  The veteran was also treated for 
nonservice-connected groin abscesses prior to November 1997.  
However, as service connection was not established for those 
disorders, they cannot be used as a basis for establishing 
entitlement to an earlier effective date for the veteran's 
service-connected disability.  

In any event, the earliest documented date of increased 
severity for the veteran's perirectal abscesses was in 
November 1997.  As his claim for an increase was received on 
October 6, 1997, the earlier date was established as the 
effective date of his increased rating.  Therefore, applying 
the facts of the present case to the applicable law, and to 
the Court's interpretation of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 as set forth in Harper supra, the Board 
finds that the veteran is not entitled to an effective date 
prior to October 6, 1997, for assignment of a 10 percent 
evaluation for his perirectal abscesses.  


ORDER

An increased evaluation 30 percent for the veteran's 
perirectal abscesses is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to an effective date prior to October 6, 1997, 
for an increased evaluation for perirectal abscesses is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

